Name: Council Decision 2006/865/CFSP of 28 November 2006 implementing Joint Action 2005/824/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: EU finance;  cooperation policy;  EU institutions and European civil service;  European construction;  Europe
 Date Published: 2007-08-01; 2006-12-01

 1.12.2006 EN Official Journal of the European Union L 335/46 COUNCIL DECISION 2006/865/CFSP of 28 November 2006 implementing Joint Action 2005/824/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/824/CFSP of 24 November 2005 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and in particular, Article 11(2) thereof in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) On 24 November 2005 the Council adopted Joint Action 2005/824/CFSP establishing that the EUPM is to be continued until 31 December 2007. The financial reference amount for 2007 is to be decided on an annual basis. (2) The mandate of the EUPM will be implemented in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 11 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 1. The financial reference amount intended to cover the expenditure related to the implementation of Joint Action 2005/824/CFSP shall be EUR 12 150 000 for 2007. 2. The expenditure financed by the amount referred to in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union, with the exception that any pre-financing shall not remain the property of the Community. 3. Expenditure shall be eligible from 21 November 2006. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 307, 25.11.2005, p. 55.